443 F.2d 72
Joel DORRIS, Plaintiff-Appellee,v.Donald McCORMICK, Defendant-Appellant.
No. 30705.
United States Court of Appeals, Fifth Circuit.
June 8, 1971.

H. O. Pemberton, Tallahassee, Fla., for defendant-appellant.
Roy T. Rhodes, Tallahassee, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Florida; David L. Middlebrooks, District Judge.
Before GODBOLD, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966